United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
G.V. MONTGOMERY VETERANS MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-222
Issued: April 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 7, 2014 appellant filed a timely appeal from a May 13, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal appellant asserts that his physician recommended that he reduce his work
hours by three to five hours each day but that his claims for compensation for the reduced
schedule were denied.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 12, 2005 appellant, then a 53-year-old nursing assistant, filed an
occupational disease claim alleging that he injured his back due to lifting heavy patients over
many years. OWCP accepted the claim for lumbar sprain/strain, other affections of the right
shoulder region, right plantar fascial fibromatosis, and aggravation of displaced lumbar discs at
L3-4 and L4-5. On December 1, 2005 appellant underwent laminectomies and decompression at
L3-4 and L4-5. He received appropriate compensation and returned to modified duty on
May 1, 2006.
By decision dated May 30, 2007, OWCP found that appellant’s actual earnings of
$654.23 per week as a medical support assistant fairly and reasonably represented his wageearning capacity and reduced his compensation accordingly. In a July 3, 2008 decision, it
amended its May 30, 2007 decision because it was based on incorrect pay information provided
by the employing establishment. On July 18, 2008 appellant had additional back surgery at T1011 with placement of a dorsal column stimulator. He received appropriate compensation and
returned to modified duty on August 1, 2008. In decisions dated August 17 and November 18,
2009, and March 17, 2010, OWCP denied appellant’s claims for brief periods of compensation.
Appellant continued to work.
On April 29, 2010 appellant was granted a schedule award for 36 percent impairment of
the right leg. By decision dated September 24, 2012, OWCP noted that he had filed multiple
claims for intermittent compensation for the period May 24 through July 29, 2012 and denied
modification of the wage-earning capacity determination. Appellant requested reconsideration,
and in a January 11, 2013 decision, OWCP again denied modification of the wage-earning
capacity determination.
On April 29, 2014 appellant again requested reconsideration. He indicated that two years
previously he was told by his physician that he should reduce his work hours. In support of his
request, appellant submitted treatment notes and disability slips from Dr. Lori Hill Marshall,
Board-certified in anesthesiology and pain medicine, dated June 18, 2012 to February 3, 2014,
and a functional capacity evaluation dated June 7, 2013.
By decision dated May 13, 2014, OWCP denied appellant’s request on the grounds that it
was untimely and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2 Section 10.511 of OWCP regulations provide that
if a formal loss of wage-earning capacity decision has been issued, the rating is left in place until
that determination is modified by OWCP. Modification is only warranted where the party
seeking modification establishes a material change in the nature and extent of the injury-related
2

Katherine T. Kreger, 55 ECAB 633 (2004).

2

condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous.3 The burden of proof is on the party attempting to show a
modification of the wage-earning capacity determination.4 In addition, Chapter 2.1501 of
OWCP procedures contain provisions regarding the modification of a formal loss of wageearning capacity.5
ANALYSIS
The Board finds this case is not in posture for decision. By decision dated May 30, 2007,
amended on July 3, 2008, OWCP found appellant’s actual earnings fairly and reasonably
represented his wage-earning capacity. Following OWCP’s July 3, 2008 decision, in decisions
dated August 17 and November 18, 2009 and March 17, 2010, OWCP denied his claims for brief
periods of compensation. In decisions dated September 24, 2012 and January 11, 2013, it denied
modification of the wage-earning capacity determination. Appellant requested reconsideration
on April 29, 2014. In support of his request, he submitted medical evidence. In a nonmerit
decision dated May 13, 2014, OWCP denied his request for reconsideration, finding that it was
untimely and failed to demonstrate clear evidence of error.
It is well established that a claimant may establish that a modification of a wage-earning
capacity is warranted if there is a material change in the nature and extent of an injury-related
condition, or a showing that the original determination was, in fact, erroneous.6 Although
appellant’s April 29, 2014 correspondence used the term “reconsideration,” he contended that his
medical condition had changed such that he could no longer work a full day. The Board finds
that his April 29, 2014 communication offer constitutes a request for modification of the July 3,
2008 wage-earning capacity determination.7 The Board has held that, when a wage-earning
capacity determination has been issued and appellant submits evidence with respect to one of the
criteria for modification, OWCP must evaluate the evidence to determine if modification of
wage-earning capacity is warranted.8 In this case, appellant asserted that his medical condition
had changed, and he submitted medical evidence to support this assertion. However, rather than
evaluating whether he established modification of the wage-earning capacity, OWCP in its
May 13, 2014 decision evaluated his request as an untimely request for reconsideration under the
clear evidence of error standard.
The Board finds that OWCP should have adjudicated appellant’s April 29, 2014 letter, in
which he asserted that his medical condition had changed, as a request for modification of the

3

20 C.F.R. § 10.511.

4

Stanley B. Plotkin, 51 ECAB 700 (2000).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
6

P.C., 58 ECAB 405 (2007).

7

See M.N., Docket No. 10-51 (issued July 8, 2010).

8

W.W., Docket No. 09-1934 (issued February 24, 2010).

3

wage-earning capacity determination.9 The Board will, therefore, remand the case to OWCP for
proper adjudication, to be followed by an appropriate merit decision to preserve his appeal rights.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: April 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

F.B., Docket No. 09-99 (issued July 21, 2010); see also M.D., Docket No. 12-1317 (issued December 21, 2012).

4

